Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 41, term “the second field of view” (both occurrences) lacks antecedent basis.  This term has been removed from claim 40.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“first side-pointing viewing element” in claim 25: this term functions “to receive light from an area of interest” and, because the received light is “transferred to an image sensor”, this term appears to be encompassing only a “lens assembly” (see lens assembly 514, Fig.5, for example, as described on page 12, lines 25-30 of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 40-41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ito et al. (U.S. Pat. 5,685,823, hereinafter “Ito”).
As to claim 40, Ito discloses a medical device including a shaft and a tip section (Ito describes a cap 50B (tip section), Fig.13 of an endoscope insertion shaft 2, the shaft best shown in Fig.1, col.3, lines 8-13), wherein the tip section comprises: 
a first side-pointing viewing element (view window 11B, Figs.13,14, which is followed by a lens assembly, not numbered but shown in Fig.14) positioned on a first side surface of the tip section (11B is shown in Figs.13,14 as being on a side surface of the tip section), the first side-pointing viewing element having a first field of view (11B will inherently have a field of view); 
a first side fluid injector (fluid injection nozzle 61B, Fig.14, col.7, lines 1-6); and 
a first depression in the first side surface (cap 50B includes a recessed area (first depression) on the side surface, Figs.13,14), wherein the first side-pointing viewing element and the first side fluid injector are positioned within the first depression (both view window 11B and fluid injection nozzle are positioned within the recessed area, Figs.13,14).
	As to claim 14, as best understood (see 112(b) rejection above), the first field of view partially overlaps with a second field of view (the field of view of the lens assembly 11B will inherently overlap with a closely positioned adjacent arbitrary field of view which is not defined or required by the claim); wherein the first field of view and the second field of view are each configured to provide a view of the front direction of the tip section (the field of view of the lens assembly 11B (as well as any second field of view) will inherently be configured to provide a view in a forward direction (see dashed arrow in annotated figure below)); and wherein the tip section does not include a front-pointing viewing element (no front viewing element, Figs.13,14).
		
    PNG
    media_image1.png
    239
    452
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 21, 25-26, 28-38 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”) in view of Matsuno (U.S. Pat. 5,782,751).
As to claim 21, McKenna discloses a medical device including a shaft (shaft 10, Figs.1,4,6) and a tip section (distal end 15, Figs.1,4,6), wherein the tip section comprises: 
a front-pointing viewing element (any image capturing means 55, Figs.8,9, each of which includes a lens means 75, col.13, lines 1-10) positioned on a distal-facing surface (distal end wall 165, Figs.8,9; the remainder of the shaft 170 may be any of the ones shown in Figs.1,4 and 6, col.17, lines 59-64) of the tip section, the front-pointing viewing element having a first field of view (field of view 65, Fig.8); 
a first side-pointing viewing element (since shaft 170 can be any of the ones shown in Figs.1,4,and 6, any of the image capturing means 55 in the row 55A (closest to the distal end face) would constitute a side pointing viewing element) positioned on a first side surface of the tip section (e.g. Figs.1,4,6), wherein the first side-pointing viewing element has a second field of view (dashed lines 65);
a first depression in the first side surface (recess in side wall 30, Fig.22, which accommodates lens means 75), wherein the first side-pointing viewing element is positioned within the first depression (lens means 75 positioned in the recess, Fig.22).
McKenna fails to disclose a first side fluid injector positioned within the first depression with the first side-pointing viewing element.
However, Matsuno teaches, in the same field of endeavor, to provide a fluid injection nozzle in a recessed area of the side wall that contains the side-pointing viewing element (see nozzle 37, Fig.1, positioned within the recessed area (recessed area of front end body 1 within opening 31 of cover 30, Figs.1,2) that accommodates the viewing lens 15).  Matsuno teaches that provision of the fluid injection nozzle in the recess and adjacent the viewing element allows air and/or water to be selectively injected toward the viewing element to clean such element (col.1, lines 17-21 and 40-52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a side fluid injector within the recess that accommodates any of the viewing elements of McKenna, as taught by Matsuno, in order to provide a means for keeping the viewing element clean for a proper clear view when in use.
As to claim 25, the first side-pointing viewing element is configured to receive light from an area of interest (a lens is inherently configured to receive light), and the received light is transferred to an image sensor (McKenna disposes a CCD element 70 behind the lens means 75, Fig.22, col.21, lines 42-47).
As to claim 26, the first field of view partially overlaps with the second field of view (McKenna contemplates through spacing of the imaging capturing means 55 and formation of the lens means 75, the field of view 65 for each image capture means 55 overlaps the fields of view 65 for its adjacent image capturing means 55, col.16, lines 18-24 and 48-54, col.9, lines 37-49; since the fields of view 65 of the side-pointing viewing elements (Figs.1,4,6) can range at least to the distal end surface (see Fig.4 for example) or to a point distally beyond the distal end surface (see Fig.6 for example), it follows that at least some of the first fields of view 65 (Figs.8,9) will partially overlap with the second fields of view 65 (Figs.4,6); this is consistent with McKenna’s desire to provide complete coverage of the region surrounding the distal end of the endoscope (col.16, lines 4-8, 39-47)).
As to claim 28, the tip section further comprises a second side-pointing viewing element (another image capture means 55, Figs.4,6) positioned on an opposite side of the tip section as the first side pointing viewing element (image capture means 55 that is 180 degrees opposite image capture means 55A, Figs.4,6); wherein the second side-pointing viewing element has a third field of view (65, Figs.4,6) and the third field of view overlaps with the first field of view (as explained with respect to claim 21).
As to claim 29, the front-pointing viewing element and the first side-pointing viewing element are pointing at directions essentially perpendicular to one another (since “pointing” of the viewing element can be interpreted as a direction anywhere within the field of view, there will be some directions within the field of view of the front-pointing viewing element (Fig.8) that are essentially perpendicular to directions within the field of view of the first side-pointing viewing element (Figs.4, 6).
As to claim 30, the front-pointing viewing element and the first side-pointing viewing element are pointing approximately 100 to 145 degrees relative to one another (see pointing 
directions in the annotated figure below.  Furthermore, if the central axes of the fields of view are are specified as the pointing directions, note that McKenna teaches that the side viewing fields of view can be obliquely directed (as opposed to radially outward, col.17, lines 32-38), meaning that the central axis of the side pointing field of view may be angled proximally away from the distal end surface—allowing for a greater than 90 degree relationship).
		
    PNG
    media_image2.png
    337
    368
    media_image2.png
    Greyscale

As to claim 31, the tip section further comprises: a first illuminator (illumination means 90, Fig.8) associated with the front-pointing viewing element; and a second illuminator (illumination mean 90, Figs.4,6) associated with the side-pointing viewing element (col.13, lines 21-37).
As to claims 32, 38 and 40, McKenna discloses a medical device including a shaft (shaft 10, Figs.1,4) and a tip section (distal end 15, Figs.1,4), wherein the tip section comprises: 
a first side-pointing viewing element (image capturing means 55A, Figs.1,4,6, which includes a lens means 75, col.13, lines 1-10) positioned on a first side surface of the tip section (e.g. upper side surface as shown in Figs.1,4,6), the first side-pointing viewing element having a first field of view (frusto-conical shape in dashed lines associated with 55A in Figs.1,4,6); 
a second side-pointing viewing element (image capturing means 55E, Fig.1, shown in Figs.4 and 6 but just not labeled, which includes a lens means 75, col.13, lines 1-10) positioned on a second side surface of the tip section (e.g. side surface facing out of the plane of the figure), wherein the second side-pointing viewing element has a second field of view (dashed circle surrounding 55E, Figs.1,4,6); and 
a first depression in the first side surface (recess in side wall 30, Fig.22, which accommodates lens means 75, col.21, lines 42-47), wherein the first side-pointing viewing element is positioned within the first depression (lens means 75 positioned in the recess, Fig.22).
McKenna fails to disclose a first side fluid injector positioned within the first depression with the first side-pointing viewing element.
However, Matsuno teaches, in the same field of endeavor, to provide a fluid injection nozzle in a recessed area of the side wall that contains the side-pointing viewing element (see nozzle 37, Fig.1, positioned within the recessed area (recessed area of front end body 1 within opening 31 of cover 30, Figs.1,2) that accommodates the viewing lens 15).  Matsuno teaches that provision of the fluid injection nozzle in the recess and adjacent the viewing element allows air and/or water to be selectively injected toward the viewing element to clean such element (col.1, lines 17-21 and 40-52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a side fluid injector within the recess that accommodates any of the viewing elements of McKenna, as taught by Matsuno, in order to provide a means for keeping the viewing element clean for a proper clear view when in use.
As to claim 33, the first field of view partially overlaps with the second field of view (McKenna contemplates where all axially and circumferentially adjacent field of views overlap to provide complete coverage of the viewing area, col.9, lines 42-49).
As to claim 34, as pointed out above with respect to claims 32, each lens means 75 can be positioned within a recess, thus placing the second side pointing viewing element within a second depression.  Given that any side pointing viewing element can become dirty and need cleaning, it would have been obvious, in view of the discussion of Matsuno above with respect to claim 32, to provide a fluid injector for each side pointing viewing element, thus providing for a second side fluid injector positioned in the second depression with the second side viewing element.
As to claim 35, the first side-pointing viewing element and the second side-pointing viewing element are pointing at directions essentially perpendicular to one another (as shown in Figs.1,4,6, the directions within each field of view of image capturing means 55A and 55E can be perpendicular to each other).
As to claim 36, the tip section further comprises a front-pointing viewing element (any or all of the image capturing means 55 of surface 165, Figs.8,9) positioned on a distal-facing surface (distal end wall 165, Figs.8,9; the remainder of the shaft 170 may be any of the ones shown in Figs.1,4 and 6, col.17, lines 59-64) of the tip section, wherein the front-pointing viewing element has a third field of view (field of view 65, Fig.8) and the third field of view overlaps with the first and second fields of view (McKenna contemplates through spacing of the imaging capturing means 55 and formation of the lens means 75, the field of view 65 for each image capture means 55 overlaps the fields of view 65 for its adjacent image capturing means 55, col.16, lines 18-24 and 48-54, col.9, lines 37-49; since the fields of view 65 of the side-pointing viewing elements (Figs.1,4,6) can range at least to (see Fig.4 for example) or to a point distally beyond the distal end surface (see Fig.6 for example), it follows that at least some of the first fields of view 65 (Figs.8,9) will partially overlap with the second fields of view 65 (Figs.4,6); this is consistent with McKenna’s desire to provide complete coverage of the region surrounding the distal end of the endoscope (col.16, lines 4-8, 39-47)).
As to claim 37, a central axis of the first field of view forms an angle larger than 90 degrees relative to a central axis of the third field of view (the central axis of the third field of view (front-pointing) can be co-directional with the longitudinal axis of the endoscope (see central image capture means 55 in Figs,8,9, or any image capture means 55 on distal end wall 20, col.17, lines 39-58, that are aligned with the longitudinal axis) and the central axis of the first field of view (side-pointing) can be obliquely directed (as opposed to radially outward, col.17, lines 32-38), meaning that the central axis of the first field of view may be angled proximally away from the distal end surface—this would provide for an angle larger than 90 degrees relative to distal direction along the longitudinal axis).
As to claim 41, as best understood (see 112(b) rejection above), although this claim does not require a second side pointing viewing element and a second field of view, McKenna contemplates through axial and circumferential spacing of the imaging capturing means 55 and formation of the lens means 75, the field of view 65 for each image capture means 55 overlaps the fields of view 65 for its adjacent image capturing means 55, col.9, lines 37-49, col.16, lines 18-24 and 48-54).  Furthermore, the first field of view and the second field of view are each configured to provide a view of the front direction of the tip section (provided with a field of view that is wide enough, such as those shown in Figs.4 and 6, the fields of view can extend beyond the distal end face (labeled as 20 in Fig.1), and thus provide a view of the front direction of the tip section) and the tip section can not include a front pointing viewing element (placing an image capturing means 55 on the distal end wall 20 is optional, col.17, lines 38-58).


Claim 22 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”) in view of Matsuno (U.S. Pat. 5,782,751), as set forth above with respect to claim 21, and further in view of Uram (U.S. Pat. 5,121,740).
As to claim 22, McKenna discloses that the front-pointing viewing element includes a lens means (75) constituting an objective lens, but fails to disclose the particulars of such lens means, and specifically its focusing capabilities.  Thus, McKenna fails to disclose that the front-pointing viewing element has a length over which an external object remains in focus (i.e. depth of field) in a range of 3-100 millimeters.  However, Uram teaches that it is known in the endoscope art to design the objective lens for an endoscope to have a depth of field in a range of 1 mm to infinity (col.3, lines 51-58), which encompasses a range of 3-100 mm.  Since McKenna does not specify a depth of field, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the lens means of McKenna to have any desired depth of field range, including ranges known to be used in the endoscope, such as that taught by Uram.  The skilled artisan would recognize such a range would allow for both close up viewing and relatively far away in-focus viewing without the need to actively focus the lens system.
As to claim 27, McKenna fails to disclose the first side-pointing viewing element has a length over which an external object remains in focus (depth of field) in a range of 2-33 millimeters and has a center positioned 7 to 11 millimeters from the distal-facing surface.  However, in view of Uram as set forth above with respect to claim 22, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the lens means of the side-pointing viewing element of McKenna to have any desired depth of field range, including ranges known to be used in the endoscope, such as that taught by Uram.  The skilled artisan would recognize such a range would allow for both close up viewing and relatively far away in-focus viewing without the need to actively focus the lens system.
In addition, McKenna positions the first row (55A) of the side image capturing means close to the distal end surface such that the field of view would be capable of overlapping a field of view from the distal end surface (see Figs.4 and 6 for instance, col.9, lines 37-49, col.16, lines 18-24 and 48-54) but fails to specify any particular distance, and particularly 7 to 11 millimeters.  However, one of ordinary skill in the art would obviously recognize that this range would place the side image capturing means 55A close enough to the distal end surface (20) in order to provide the desired overlapping of fields of view.  Since the actual spacing of the image capturing means depends on the selection of the field of view angle, which is left up to design choice by McKenna (col.9, lines 37-49, col.16, lines 18-24 and 48-54), one of ordinary skill would obviously recognize that a certain field of view angle within a particular range would allow the side image capturing means to be spaced somewhere between 7 to 11 millimeters while providing the desired overlapping of the fields of view.

Claims 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”) in view of Matsuno (U.S. Pat. 5,782,751), as set forth above with respect to claim 21, and further in view of Moriyama et al. (US 2006/0235273, hereinafter “Moriyama”).
As to claims 23 and 24, although McKenna contemplates use of a lens with a wide view field up to 180 degrees in a different embodiment (see Fig.11, col.9, lines 53-64), for the embodiments of Figs.1,4,6 and 8, McKenna does not specify any particular field of view range (e.g. at least 150 degrees) for either of the front or side image capture means, but instead leaves this up to selection of lens field of view and axial/circumferential spacing of the image capture means in order to provide the desired effect (i.e. overlapping fields of view of all adjacent image capture means in order to provide substantially full coverage surrounding the distal tip) (col.9, lines 37-49, col.16, lines 18-24 and 48-54).  Since one of ordinary skill would readily recognize that provision of a greater field of view range for each image capture means would allow for greater spacing between them while maintaining overlap, and thus the need for less image capture means in a predefined surface area, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the lens means of McKenna (both front and side) with large field of view ranges, particularly ones that are known to the suitably used in the endoscope art.  Moriyama evidences that it is known in the art to provide an endoscope objective lens with a field of view angle range of 150 degree or more (note first endoscope 31 with viewing angle of 120 to 150 degrees, [0040], and second endoscope 32 with viewing angle of greater than 151 degrees, [0041], Figs.1A,1B).  Since a field of view of at least 150 degrees is known to be used in the art, it would be obvious to select this range when reducing the McKenna device to practice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Given the elimination of certain claim elements and the addition of others, there are potential obvious double patenting issues between at least one claim in this application and at least one claim in the following patents:
	11,278,190
	10,799,095
	9,872,609
	9,101,268
Per Applicant’s request (Response at p.12), any double patenting rejections in view of these patents will be held in abeyance until no issues remain in this application and the pending claims are deemed allowable.

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	Applicant’s arguments regarding the previous 102 and 103 rejections over McKenna are directed to the newly added limitations to the independent claims.  In response, the claims with the new limitations are addressed above with respect to the new 102 and 103 rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795